Citation Nr: 1541095	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-45 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine, based upon substitution of the appellant as the claimant.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Janet L. Kellogg, Attorney



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to October 1970.  He died in February 2012.  The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied the Veteran's increased rating claim for degenerative disc disease of the lumbar spine and TDIU claim in the April 2010 rating decision.  The Veteran submitted a disagreement in May 2010 with the denial of his increased rating claim.  He did not indicate a disagreement with the RO denial of entitlement to TDIU.  The Veteran raised the issue of entitlement to a TDIU in November 2010 asserting that his service-connected back disability at least in part prevents him from securing or following any substantially gainful occupation.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447   (2009); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, the Board finds that the issue of entitlement to a TDIU is on appeal as part of the increased rating claim for degenerative joint disease of the lumbar spine. Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing before a Veterans Law Judge in the November 2010 substantive appeal.  The Veteran died before the hearing was scheduled and a hearing was not scheduled for the appellant.  As the appellant has been substituted in the claim, the hearing request remains outstanding and must be scheduled unless otherwise canceled by the appellant in writing. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge.  The appellant and her attorney should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  

2. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




